DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2016/077422, filed on 09/16/2016, which is entitled to and claims the benefit of priority of JP Patent App. Nos. 2015-183494, filed 09/16/2015, and 2015-240347, filed 12/09/2015, respectively. The preliminary amendment filed on 03/13/2018 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-18 without traverse in the reply filed on 06/22/2022 is acknowledged. 
4.	Claims 1-21 are pending. Claims 1-18 are under examination on the merits. Claims 19-21 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statements submitted on 03/13/2018, 07/08/2019, 01/31/ 2020, 03/11/2020, 04/01/2020, 04/28/2020, 12/09/2020, 12/28/2021, and 04/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Priority

6.	Receipt is acknowledged of papers submitted on 03/13/2018 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the term “

    PNG
    media_image1.png
    325
    524
    media_image1.png
    Greyscale
”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. Claims 2-18 being depended on claim 1 are rejected as well.   

9.	Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites the term “

	
    PNG
    media_image2.png
    96
    526
    media_image2.png
    Greyscale

           
    PNG
    media_image3.png
    72
    490
    media_image3.png
    Greyscale
         
    PNG
    media_image4.png
    61
    530
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    60
    557
    media_image5.png
    Greyscale
”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. Claims 4-10 being depended on claim 3 are rejected as well.   

	Additionally, claims 3-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 3, recites “the polyol compound (B) is one or more compounds selected from compounds represented by Formulae (I) to (IV)”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). Claims 4-10 being depended on claim 3 are rejected as well.   

10.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 14 recites the term “

    PNG
    media_image6.png
    59
    525
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    33
    374
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    33
    374
    media_image7.png
    Greyscale
”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An erequest that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

12.	Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of copending App. No.15/113,146 (US Pub. No. 2017/0002176 A1, hereinafter ”’176”). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘176 teaches a molded product comprised of a cured product of the polymerizable composition for optical materials, wherein the  polymerizable composition comprising: a  polyisocyanate compound (A), a polyol compound (B) represented by the General Formula (1) having a number average molecular weight of 100 or more as set forth, a di- or higher functional active hydrogen compound (C) in which the compound (B) is excluded and a photochromic compound (D). Given a molded product obtainable by polymerization and curing a polymerizable composition as presently read on the molded product comprised of a cured product of the polymerizable composition for optical materials disclosed in ‘176 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘176 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadowaki et al. (WO 2015/115648, equivalent to US Pub. No. 2017/0002176 A1, hereinafter “’176”). 
	
Regarding claim 1: ‘176 discloses a molded product (Page 4, [0092]) obtainable by polymerizing and curing a polymerizable composition including: a polyisocyanate compound (A), a polyol compound (B) which is represented by Formula (1) as set forth, and which has a number average molecular weight of equal to or greater than 100, a bifunctional or higher functional active hydrogen compound (C) (here, excluding the compound (B)), and a photochromic compound (D), wherein a concentration of SH groups measured by an IR analysis method is less than 1.0 wt% (Page 23, Claim 1; Page 26, Claim 16). 

	Regarding claim 2: ‘176 discloses the molded product (Page 4, [0092]), wherein the polyisocyanate compound (A) is one or more selected from the group consisting of hexamethylene diisocyanate, pentamethylene diisocyanate, xylylene diisocyanate, isophorone diisocyanate, bis(isocyanatomethyl) cyclohexane, dicyclohexylmethane diisocyanate, 2,5-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, 2,6-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, tolylene diisocyanate, phenylene diisocyanate, and diphenylmethane diisocyanate (Page 23, Claim 2). 
	
	Regarding claim 3: ‘176 discloses the molded product (Page 4, [0092]), wherein the polyol compound (B) is one or more compounds selected from compounds represented by Formulae (I) to (IV) as set forth (Page 23, Claim 3). 

	Regarding claim 4: ‘176 discloses the molded product (Page 4, [0092]), wherein the polyol compound (B) is a compound represented by Formula (I), (III), or (IV) (Page 24, Claim 4). 

	Regarding claim 5: ‘176 discloses the molded product (Page 4, [0092]), wherein the compound represented by Formula (I) is polyethylene glycol or polypropylene glycol (Page 24, Claim 5).

	Regarding claim 6: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (I) is 200 to 4,000 (Page 24, Claim 6).

Regarding claim 7: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (I) is 300 to 3,000 (Page 24, Claim 7).

Regarding claim 8: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (II) is 400 to 2,000 (Page 24, Claim 14).

Regarding claim 9: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (III) is 400 to 2,000 (Page 24, Claim 9).

Regarding claim 10: ‘176 discloses the molded product (Page 4, [0092]), wherein a number average molecular weight of the compound represented by Formula (IV) is 600 to 3,000 (Page 24, Claim 10).

Regarding claim 11: ‘176 discloses the molded product (Page 4, [0092]), wherein the active hydrogen compound (C) is one or more selected from the group consisting of a polyol compound, a polythiol compound, and a thiol compound having a hydroxy group (Page 24, Claim 11).

Regarding claim 12: ‘176 discloses the molded product (Page 4, [0092]), wherein the active hydrogen compound (C) is a trifunctional or higher functional active hydrogen compound (Page 24, Claim 12).

	Regarding claim 13: ‘176 discloses the molded product (Page 4, [0092]), wherein the active hydrogen compound (C) is one or more selected from the group consisting of glycerin, pentaerythritol tetrakis(2-mercaptoacetate), pentaerythritol tetrakis(3-mercaptopropionate), 4-mercaptomethyl-1,8-dimercapto-3,6-dithiaoctane, 5,7-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 4,7-dimercaptomethyl-1,11 dimercapto-3,6,9-trithiaundecane, 4,8-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 1,1,3,3-tetrakis(mercaptomethylthio) propane, and trimethylolpropane tris(3-mercaptopropionate) (Page 24, Claim 13). 
	
	Regarding claim 14: ‘176 discloses the molded product (Page 4, [0092]), wherein the photochromic compound (D) is represented by Formula (5) as set forth (Page 24, Claim 14). 

	Regarding claim 15: ‘176 discloses the molded product (Page 4, [0092]), wherein a functional group equivalent ratio (B/A) of the polyol compound (B) with respect to the polyisocyanate compound (A) is 0.02 to 0.6, and a functional group equivalent ratio (C/A) of the active hydrogen compound (C) with respect to the polyisocyanate compound (A) is 0.4 to 0.98 (Page 25, Claim 15).

	Regarding claim 16: ‘176 discloses an optical material formed of the molded product (Page 26, Claim 17). 
	Regarding claim 17: ‘176 discloses a plastic lens formed of the molded product (Page 26, Claim 18).	

Regarding claim 18: 176 discloses a plastic polarized lens comprising: a polarizing film, and a substrate layer formed of the molded product formed on at least one surface of the polarizing film (Page 15, [0270]). 

15.	Claims 1-7, 9, 11, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowles et al. (US Pat. No. 6,187,444 B1, hereinafter “’444”). 

Regarding claims 1,11: ‘444 discloses a molded product (Col. 2, lines 39-45) obtainable by polymerizing and curing a polymerizable composition including: a polyisocyanate compound (A) such as VESTANAT B 1358, a polyol compound (B) such as TMP-EO, and which has a number average molecular weight of equal to or greater than 100, a bifunctional or higher functional active hydrogen compound (C) such as QO POLYMEG 1000 diol, and a photochromic compound (D), wherein a concentration of SH groups measured by an IR analysis method is less than 1.0 wt% (Col. 23, lines 31-54, Example 10). 
                                  
    PNG
    media_image8.png
    271
    280
    media_image8.png
    Greyscale
 
	Regarding claim 2: ‘444 discloses a molded product (Col. 2, lines 39-45), wherein the polyisocyanate compound (A) is one or more selected from the group consisting of hexamethylene diisocyanate, pentamethylene diisocyanate, xylylene diisocyanate, isophorone diisocyanate, bis(isocyanatomethyl) cyclohexane, dicyclohexylmethane diisocyanate, 2,5-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, 2,6-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, tolylene diisocyanate, phenylene diisocyanate, and diphenylmethane diisocyanate (Col. 5, lines 64-67 to Col. 6, lines 22). 

Regarding claims 3-7: ‘444 discloses a molded product (Col. 2, lines 39-45), wherein the polyol compound (B) is the compound represented by Formula (I) is polyethylene glycol or polypropylene glycol, wherein a number average molecular weight of the compound represented by Formula (I) is 200 to 4,000, preferably is 300 to 3,000 (Col. 7, lines 43-64). 

Regarding claim 9: ‘444 discloses a molded product (Col. 2, lines 39-45),, wherein a number average molecular weight of the compound represented by Formula (III) such as ethoxylated Bisphenol A is 400 to 2,000 (Col.10, lines 29-36).

	Regarding claim 16: ‘444 discloses an optical material formed of the molded product (Col. 17, lines 22-31).

	Regarding claim 17: ‘444 discloses a plastic lens formed of the molded product (Col. 17, lines 22-31).


16.	Claims 1-6, 11-13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bojkova et al. (US Pub. No. 2007/0142604 A1, hereinafter “’604”). 
	Regarding claim 1: ‘604 discloses a molded product (Page 25, [0258]-[0261]) obtainable by polymerizing and curing a polymerizable composition including: a polyisocyanate compound (A), a polyol compound (B) which is represented by Formula (1) ) such as  reference component (c), and which has a number average molecular weight of equal to or greater than 100 a bifunctional or higher functional active hydrogen compound (C) such as reference component (b), and a photochromic compound (D), wherein a concentration of SH groups measured by an IR analysis method is less than 1.0 wt% (Page 30, Claims 1, 15, and 18). 

	Regarding claim 2: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the polyisocyanate compound (A) is one or more selected from the group consisting of hexamethylene diisocyanate, pentamethylene diisocyanate, xylylene diisocyanate, isophorone diisocyanate, bis(isocyanatomethyl) cyclohexane, dicyclohexylmethane diisocyanate, 2,5-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, 2,6-bis(isocyanatomethyl) bicyclo-[2.2.1]-heptane, tolylene diisocyanate, phenylene diisocyanate, and diphenylmethane diisocyanate (Page 5, [0053]-[0055]).

	Regarding claims 3-6: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the polyol compound (B) is one or more compounds selected from compounds represented by Formulae (I) and (II) (Page 7, [0075]; Page 30, Claim 8, wherein the compound represented by Formula (I) is polyethylene glycol or polypropylene glycol ((Page 7, [0075]; Page 30, Claim 8), wherein a number average molecular weight of the compound represented by Formula (I) is 200 to 4,000 (Page 3, [0031]). 

	Regarding claim 11: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the active hydrogen compound (C) is one or more selected from the group consisting of a polyol compound, a polythiol compound, and a thiol compound having a hydroxy group such as reference component (b) (Page 3, [0030]).

	Regarding claim 12: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the active hydrogen compound (C) is a trifunctional or higher functional active hydrogen compound (Page 3, [0030]).

	Regarding claim 13: ‘604 discloses the molded product (Page 25, [0258]-[0261]), wherein the active hydrogen compound (C) is one or more selected from the group consisting of glycerin, pentaerythritol tetrakis(2-mercaptoacetate), pentaerythritol tetrakis(3-mercaptopropionate), 4-mercaptomethyl-1,8-dimercapto-3,6-dithiaoctane, 5,7-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 4,7-dimercaptomethyl-1,11 dimercapto-3,6,9-trithiaundecane, 4,8-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 1,1,3,3-tetrakis(mercaptomethylthio) propane, and trimethylolpropane tris(3-mercaptopropionate) (Page 7, [0069]).

	Regarding claim 16: ‘604 discloses an optical material formed of the molded product (Page 25, [0258]). 

	Regarding claim 17: ‘604 discloses a plastic lens formed of the molded product (Page 25, [0258]-[0259]).	

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 7-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Bojkova et al. (US Pub. No. 2007/0142604 A1, hereinafter “’604”) as above. 

	Regarding claims 7-10,14-15: The disclosure of ‘604 is adequately set forth in paragraph 16 above and is incorporated herein by reference. ‘604 does not expressly teach the molded product, wherein a number average molecular weight of the compound represented by Formula (I)  is 300 to 3,000,  a number average molecular weight of the compound represented by Formula (II) is 400 to 2,000, a number average molecular weight of the compound represented by Formula (III)  is 400 to 2,000, , wherein a number average molecular weight of the compound represented by Formula (IV)  is 600 to 3,000, the  photochromic compound (D) is represented by Formula (5), and a functional group equivalent ratio (B/A) of the polyol compound (B) with respect to the polyisocyanate compound (A) is 0.02 to 0.6, and a functional group equivalent ratio (C/A) of the active hydrogen compound (C) with respect to the polyisocyanate compound (A) is 0.4 to 0.98.
	However, it is submitted that the exact molecular weight of the polyol would have been well within the skill level of the art.  Given that the reference teaches a molecular weight of 200, it certainly would have been obvious to have increased this to values of 300-600 dependent on the exact optical and physical property desired for the polyurethane derived therefrom.  It is further submitted that the polyols of formulae (III) and (IV) are well known in the art—Official Notice is hereby taken of this—and would have been obvious material selections over the polyols of ‘604 dependent on the exact properties desired for the polyurethane.  It is noted that certain photochromes taught in ‘604 are those disclosed in the instant application—ie, spiro(indoline)naphthoxazines (Page 26, [0261]), and it is submitted that formula (5) of instant claim 14 is well known in the art—Official Notice is hereby taken of this—and would have been an obvious material selection over the photochromes taught in the applied reference. ‘ 604 teaches the C/A ratio as set forth in instant claim 15 and it is submitted that the B/A ratio would have been obvious dependent on the overall properties desired for the polyurethane (Page 2, [0022]). 

Prior-Art Cited But Not Applied

19.	Any prior-art reference which is cited on FORM PTO-892 but not applied is cited of interest to show the general state of the prior-art at the time of the application’s invention. Please see  Ryu et al (US Pub. No. 2015/0177416 A1), and Breyne et al.(US Pub. No. 2002/0197562 A1). 

Examiner Information
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/05/2022